Mr. Justice Blanco Lugo,
with whom Mr. Justice Her-nández Matos concurs, dissenting.
Notwithstanding the painstaking efforts with which the majority opinion has been written and the elaborate analysis and intensive dedication which it reveals, I cannot agree that the admissions of petitioner and the evidence — including the judicial notice on which it is heavily relied — are sufficient to satisfy the test of reasonability of the executive action in revoking the pardon granted to Pedro Albizu Campos, and much less that of probable cause for the imputation of an offense. I have no doubt that the long time elapsing between the date of revocation of the pardon — March 6, 1954 — and that of the hearing before this Court — May 25, 1964 — has prejudiced defendant’s opportunities to bring other evidence which the Governor could have had under consideration, and *322which, in the performance of his duty to maintain public order, led him to revoke the pardon.1
The majority opinion assumes that the evidence and the averments do not show that the revocation of the pardon granted to Albizu Campos was due to the personal commission of acts of violence. It rests solely on the existence of a conspiracy against the public security of which Albizu was part, the purpose of which was to subvert by violence or terror the established constitutional order and to disregard the will of the people democratically expressed by its vote. It is sought to link the prisoner with the conspiracy through the following elements: (1) petitioner’s admission of the averment that after he was released by virtue of the pardon granted him, Albizu established his residence in its general headquarters of the group known as “Nationalist Party of Puerto Rico,” resumed his- functions as leader of that group, and in that capacity he continued directing the activities thereof; (2) on the judicial notice that the said group was on the aforesaid dates a terrorist organization, relying on Guadalupe v. Bravo, Warden, 71 P.R.R. 913 (1950), and United States v. Lebrón, 222 F.2d 531 (1955); (3) the acts of divers members of the group, especially the shooting of several members of the Congress of the United States; (4) certain statements made by Albizu on the occasion of the attack on Congress; and (5) the resistance offered by Albizu and other persons when attempt was made to execute the warrant of arrest 'issued as a result of the revocation of the pardon, as well as the subsequent finding of weapons *323and ammunition in the premises where those persons were found.
Prom an examination of the foregoing it appears that the nexus which linked Albizu to all the acts flows solely and exclusively from his capacity as leader of the group, namely, that he resumed his functions as such and in that capacity continued directing its activities. Only then would the acts of the other conspirators be attributable to him. It is here where, in my judgment, defendant failed to establish the necessary nexus. The evidence presented by him overcame the admission which in that sense and for the purposes of the averments were made by the attorney for petitioner. In my opinion, it established that Albizu was not actually the leader in functions of the Nationalist group — it may be concede that he was nominally the leader or symbol of the cause — and that his health was poor2 — Cortés Ruiz thought that he was “very sick” — not only physically but mentally, for he attributed his ailment to the “cruel treatment which he was being given,” that “they were applying him rays”; “to try to get out soon from there [he refers to Albizu’s room where the conference. with the witness took place] because I did not know how to evade it.” If anything, what the testimony of Francisco Cortés Ruiz tends to show is that even after the pardon was granted, the communication of the cells of the group in Chicago and New York with San Juan was made through Juan Hernández Vallé; that Cortés visited the latter in October 1953 carrying a letter from Gonzalo Lebrón, one of the directors of the New York Junta, and that Hernández was the one who suggested that he call on Albizu, and it was not until Hernández arrived and procured permission that he was able to see Albizu. He expressly admitted on cross-examination that “he knew that *324Hernández Vallé was the leader of the party at that time.” I do not attribute to Albizu’s statement, coetaneous with the remark on his poor health, “to tell Pinto Gandía there in New York and to Gonzalo Lebrón Sotomayor in Chicago to stop acting a show of patriotism, that if they were receiving the same cruel treatment as Pedro Albizu Campos ... he [Albizu] would sweep the place clean with bullets,” the significance which it is sought to have, since the interpretation of the figurative sense was made by Hernández Vallé, “Paco, think that over.”
It is most significant that Albizu was not prosecuted for the events of March 6, 1954, jointly with the persons who accompanied him, see People v. Rivera Sotomayor, No. 16401, decided June 10, 1960, neither for conspiracy under § 2384, Title 18 of the United States Code, see United States v. Lebrón, 222 F.2d 531 (1955), nor in the company of Hernández Vallé, for violation of Act No. 53 of June 10, 1948, see People v. Hernández Vallé, criminal case No. 15967.3 All of these proceedings are connected with the acts occurring between the pardon and its revocation.
Lastly, Albizu’s statements shortly after the events in Congress merely constitute the exercise of his right to speak freely, and, although they are full of patriotic fervor, in the opinion of the group to which he belongs, they come within the expression of the pardon — a clear index of the Executive’s respect to the democratic principles — that “Nothing in this proclamation shall be construed as a limitation of the freedom of speech of Pedro Albizu Campos, if he so desires, to struggle, through constitutional and democratic means, for the independence of Puerto Rico, or for any other *325causes which interest him.” The much-emphasized phrase “sublime heroism” may not represent the opinion of a great majority of the Puerto Ricans, but not even by a greater stretch of the imagination may it be said that it is an incitation to the use of force and violence.
I need not elaborate on the analysis of the details of the evidence. I only wish to say that the evidence presented does not satisfy me fully, and for that reason I dissent.

 I concur fully with the disposition made in the majority opinion regarding the contention on the summary revocation of the pardon without a hearing. I add that, in my opinion, the reservation that the pardonee could challenge before the courts of justice the revocation thereof could have been subjected to the additional condition that it be made within a period certain, in order to give an opportunity to have available and accessible all the evidence on which the executive action rested. See n. 3 of the majority opinion.


 It must be noted that the reasons adduced in September 1953 for the exercise of executive clemency were “the poor health and advanced age of the prisoner.”


 Hernández Vallé was convicted and sentenced on January 4, 1955, to serve from 3 to 10 years’ imprisonment in the penitentiary. He was pardoned by the Governor on July 19, 1957. See In re Hernández Vallé, disbarment No. 91. On September 22, 1961, we granted his request to be rehabilitated for the practice of the legal profession.